DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Status of Claims
2.	Claims 1, 4-14 and 19-22 are pending.
	Claims 1, 8, 19 and 20 have been amended.
	Claims 2-3 and 5-18 are canceled.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 11-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (USPGPPubN 20080172293, referred to as Raskin), in view of Smith (USPGPPubN 20190075339, referred to as Smith), and further in view of Shahraray (USPGPPubN 20080112690, referred to as Shahraray).
Regarding claims 1, 19 and 20:
A method for dynamic advertising insertion, comprising: 
Raskin teaches obtaining a video program comprising a sequence of segments, (Raskin, media has sequence of frames [0036], table 1); 
Raskin teaches generating metadata describing at least a specific one of the segments of the video program, (Raskin, metadata associated with media files is extracted/ generated and made available to the system, [0012], [0024], Fig. 2 wherein the metadata may be present to describe a media file, [0029], the metadata may describe the location as a "beach," and time as "daytime [0031]); 
Raskin does not teach building an enhanced user profile of the user based on the generated metadata. However, Shahraray teaches each segment includes metadata which is referred to herein as a segment identifier. Each segment may have a plurality of segment identifiers associated therewith. The metadata may include at least one tag, e.g., a theme, describing the associated program content wherein the metadata is used to reorganize presentation of program content, based on user 
Raskin teaches based at least in part on the generated metadata describing the specific segment, (Raskin, interacts with semantic expert engine 35 that analyzes metadata annotations to identify higher level concepts that act as common vocabulary allowing automated decision-making on offer selection and compositing, [0001], [0043], [0034]); and the enhanced user profile built based on the generated metadata, selecting advertising content corresponding to the specific segment, Raskin  in view of Shahraray teaches a user's preferences can be created either by authoring a program with the specific narrow topic (e.g., news sports) in mind, or by extracting relevant segments from other programs 262, 264, and 266 that contain several topics/segments, [0066], wherein the user specifies the user profile in detail, for example, the user may determine which sports teams to follow, [0082], [0072])
Raskin teaches generating an output video stream comprising the sequence of segments, wherein the selected advertising content is displayed to the user in connection with the specific segment, (Raskin, be suitable for superimposition of a product. If a suitable location is found, visual product 
 Raskin does not specifically teach wherein generating the metadata comprises at least one of scene detection and object detection using at least one of artificial intelligence and machine learning. However, Smith teaches advertisements are included within a scene to be captured in the video, [0004], analyze video content to determine one or more locations/metadata on digital objects within the video for inserting advertisement media (into the video content, [0005] wherein the video augmenter 124 includes the coordinates for each media insertion location as metadata in the video content, [0080] and the video analyzer 706 can use image processing and machine -learning to find object surfaces that are suitable for inserting advertisements, [0128]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Smith with the teaching of detecting an object on video using machine-learning into the invention of Raskin for the purpose of detecting the exact place to insert advertisements, and 
Raskin, output video stream between the specific segment and another segment, (Raskin, INSERT ADVERTISEMENT AFTER Segment (A) AND BEFORE Scene End , table 1) in view of Smith teaches wherein the selected advertising content is inserted into the output video stream between the specific segment and another segment, (Smith, the video augmenter 124 inserts the advertisements into the media insertion locations based on information about the viewer and/or a user profile associated with the client application 402 or the content provider, [0088]-[0089], Fig. 4A-4C) wherein the advertiser system 112 can choose on location to insert the advertisement based on ad space of certain dimensions and context to match target viewer, [0053]-[0054]).
Regarding claim 4:
Raskin teaches the method of claim 1, wherein at least the specific segment comprises an image corresponding to a point of time within the video program, (Raskin, "Timetagging" is another way to add metadata that includes a tag, as described above, but also includes information defining a time at which the metadata object occurs, [0033], Fig. 7).
Regarding claim 5:
Raskin teaches the method of claim 1, wherein at least the specific segment comprises a scene corresponding to a period of time within the video program, (Raskin, "Timetagging" is another way to add metadata that includes a tag, as described above, but also includes information defining a time at which the metadata object occurs, [0033], Fig. 7).
Regarding claim 6:

Regarding claim 7:
Raskin teaches the method of claim 1, wherein the metadata indicates at least one sentiment or emotion corresponding to at least a portion of the specific segment, (Raskin, emotions can also be represented by metadata. Such emotions could include, but are not limited to, "angry," "happy," "fearful," "scary," "frantic," "confusing," "content," etc., [0032]).
Regarding claim 12:
Raskin teaches the method of claim 1, wherein extracting the metadata describing at least the specific segment comprises determining a time within the video program at which the specific segment ends, (Raskin, metadata may also describe structure, including but not limited to, segment markers, chapter markers, scene boundaries, file start/end, regions, [0032], table 1 Fig. 7).
Regarding claims 11 and 13:
Raskin teaches the method of claim 12, further comprising inserting a cue corresponding to the specific segment within the video program at the determined time at which the specific segment ends, wherein generating the output video stream comprises replacing the cue corresponding to the specific segment with the selected advertising content corresponding to the 
Regarding claim 14:
Raskin teaches the method of claim 1, wherein selecting the advertising content corresponding to the specific segment comprises determining that at least a portion of the advertising content shows at least one object, person, or location which is also shown in at least a portion of the specific segment, (Raskin, visual product placement event expert 602 may analyze a series of video frames (e.g. 48 frames, 2 seconds, etc.) 56, 57, 58, 59, 501 during which an area can be found which has image properties that suggest it would be suitable for superimposition of a product/object, [0057], [0031], Figs. 5 and 7).
4.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (USPGPPubN 20080172293, referred to as Raskin), in view of Smith (USPGPPubN 20190075339, referred to as Smith), and further in view of Wang (USPGPPubN 20190075339, referred to as Wang).
Regarding claim 8:
Raskin does not specifically teach the method of claim 1, further comprising determining, using the generated metadata, a preference of said given user to watch a specific segment of the video program as opposed to the entire video program, wherein the profile is updated based at least in and the specific segment is selected based on the preference of said user to watch said specific segment as opposed to the entire video program, (Wang, quickly match advertisements to specific video segments, filter a candidate list of advertisements according to a specific user preferences, [0096] and choosing an advertisement when a specific video segment is selected, [0087]; selected from the user profile matrix according to the categories of the current segment and a user scene category, [0078]. It 
Regarding claim 9:
Raskin teaches the method of claim 8, wherein selecting the advertising content comprises using the profile of the given user to anticipate an emotional response of the given user to the specific segment, (Raskin, in a particular video file, an end user might note that the scene is "happy" at time "1 hr., 2 min." but "scary" at another time. Timetags could apply to points in temporal media, [0033]).
Regarding claim 10:
Raskin in view of Wang teaches the method of claim 8, wherein the profile of the given user comprises a probability that the given user supports a first team  further comprising selecting the advertising content to be favorable to the first team, despite the given user being geographically located in a region associated with a second team different than the first team, (Wang, these privacy related attributes that assist with advertisement filtering can be stored in the ontological structure, for example, if the user gives authorization to use this information wherein some address data can be used to assist with targeting advertisements to specific geographical locations, [0072] wherein enabling advertisements to be received by .
5.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (USPGPPubN 20080172293, referred to as Raskin), in view of Smith (USPGPPubN 20190075339, referred to as Smith), and further in view of Shamoon (USPGPPubN 20080013724, referred to as Shamoon).
Regarding claim 21:
Raskin does not specifically teach the method of Claim 13, wherein the inserted cue includes the generated metadata. However, Shamoon teaches the control message includes metadata with time stamp, [0068], Fig. 5 wherein the message/cue was inserted into the video stream, Fig.1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Shamoon with the teaching of inserting the control message into the video stream into the invention of Raskin for the purpose of presenting video with advertisements.
Regarding claim 22:
Raskin in view of Shamoon teaches the method of Claim 13, wherein the inserted cue does not include the generated metadata, but includes an 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 5, 2021